 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3

 4       BRIT F. AUGBORNE,                                     Case No. 2:19-cv-01599-JAD-DJA
 5                                         Petitioner,
               v.                                            Order Granting Motion to Clarify and
 6                                                                    Dismissing Case
         BRIAN WILLIAMS, et al.,
 7                                                                        [ECF No. 4]
                                        Respondents.
 8

 9

10            Petitioner Brit F. Augborne, a pro se Nevada prisoner, commenced this habeas action by
11   submitting a Petition for Writ of Habeas Corpus 1 under 28 U.S.C. § 2254, but he did not pay the
12   $5 filing fee or submit an IFP application for incarcerated litigants with the appropriate
13   supporting documentation. 2 So I ordered him to do one of two things by October 30, 2019: (1)
14   file an IFP application along with all required attachments or (2) pay the $5 filing fee. In
15   response, Augborne filed a Motion to Clarify. 3 He states that he first filed a habeas petition in
16   Case No. 2:19-cv-01204-KJD-BNW, wherein the court has granted him leave to proceed in
17   forma pauperis on his petition. He says that the “two cases are one in the same,” and asks me to
18   dismiss this case.
19            Augborne is in custody under a state-court judgment of conviction in Seventh Judicial
20   District Court Case No. C-XX-XXXXXXX, and the claims that he raises in this case pertain to that
21   conviction. A review of the docket in Case No. 2:19-cv-01204-KJD-BNW confirms that the
22   petition in this case is duplicative and serves no legitimate purpose. Any claims that Augborne
23   wishes to pursue regarding his conviction in C-XX-XXXXXXX must be asserted, if at all, in Case
24   1
         ECF No. 1-1.
25
     2
         28 U.S.C. § 1915(a); LSR 1-1, LSR 1-2.
26
     3
         ECF No. 4.
27

28

                                                         1
 1   No. 2:19-cv-01204-KJD-BNW. 4 So I dismiss the instant petition without prejudice as

 2   duplicative.

 3          IT IS THEREFORE ORDERED that:

 4          1. Petitioner Brit F. Augborne’s Motion to Clarify (ECF No. 4) is GRANTED.

 5          2. This action is dismissed without prejudice as duplicative of Case No. 2:19-cv-

 6              01204-KJD-BNW.

 7          3. Augborne is DENIED a certificate of appealability because jurists of reason would

 8              not find my dismissal of this petition to be debatable or wrong.

 9          4. The Clerk of Court is directed to MAIL Augborne one copy of the Petition for Writ of

10              Habeas Corpus (ECF No. 1-1) submitted in this case.

11          5. The Clerk of Court is further directed to ENTER FINAL JUDGMENT

12              ACCORDINGLY AND CLOSE THIS CASE.

13          Dated: October 18, 2019
14                                                            _________________________________
                                                                         ________  __________
                                                                                            _ _____
                                                              U.S. Districtt Ju
                                                                             Judge
                                                                              uddgge Jennifere A.
                                                                                      Jenniffer A. Dorsey
                                                                                                   D
15

16

17

18

19

20

21

22

23

24
     4
25     I make no representation that any claims Augborne might seek to add to his currently pending
     petition would be timely or that leave to amend would be granted in that case. I hold only that, to
26   the extent Augborne wishes to pursue the claims in this petition, they may be pursued only in the
     petition he has already filed and that is currently pending.
27

28

                                                     2
